Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, 6, 8 - 11, 15 - 17, 21 - 23, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stillits et al. (WO 2012/168702) in view of Lund (US 2012/0241037).
Regarding claim 1, Stillits discloses a pliant link for a subsea riser, the link comprising: an articulated spine (sleeve 100) having a longitudinal series of interconnected rigid segments (3, 4, 5, 6) that is capable of being coupled to upper and lower sections of the riser (R) to transmit loads along the riser through the link on a load path that extends through the segments (Figs. 1, 2, and 24 - 26; page 
Regarding claim 3, Stillits fails to explicitly teach the segments surround the pliant pipe. Lund teaches the segments (elements 120) surround the pliant pipe (170) (Figs. 2 and 3). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Stillits with the segments surrounding the pliant pipe as taught by Lund to control the shape of the pipe as it is laid on the seafloor to prevent crimping or other damage to the pipe by maintaining the radius of curvature of the pipeline within a desired range.
Regarding claim 5, Stillits fails to disclose interface formations of the end fittings are adapted for mechanical and fluid coupling with the upper and lower sections of the riser. Lund teaches interface formations (unlabeled flanges on the top and bottom of collars 240, 220); Fig. 2) of the end fittings (240, 220) are adapted for mechanical and fluid coupling with the upper and lower sections of the riser (Figs. 2 and 4). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the end fittings as taught by Lund to control the shape of the pipe as it is laid on the seafloor to prevent 
Regarding claim 6, Stillits in view of Lund fails to disclose the interface formations comprise beveled ends. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the interface formations as disclosed above with the beveled ends as a design consideration within the skill of the art to allow for smoother relative movement between the interfaced portions of adjacent sections of pipe. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ47 (CCPA 1966).
Regarding claim 8, Stillits further discloses the spine (100) is arranged to transmit compressive, tensile, and torsional loads along the riser (R) through the link (Figs. 1, 2, 13, and 24 - 26).
Regarding claim 9, Stillits further discloses segments (103, 104,105, 106) of the spine (100) are connected to adjoining segments of the spine for relative pivotal movement between those segments (Figs. 1, 13, 24, and 26).
Regarding claim 10, Stillits further discloses each segment (103, 104,105,106) of the spine comprises first (female section 14) and second (10a) parts that are connected to each other for relative pivotal movement (Figs. 3, 4, 13, 24, and 26).
Regarding claim 11, Stillits further discloses a first part (14) of an intermediate segment (103) is pivotably coupled to a second part (10a) of an adjoining segment (104) and the second part of the intermediate segment is pivotably coupled to the first part of another adjoining segment (105) (Figs. 3, 4, 13, 24, and 26).
Regarding claim 15, Stillits further discloses relative pivotal movement between adjoining segments (103, 104) is possible about two mutually orthogonal axes (the ball and socket joint allows for pivotal movement about two mutually orthogonal axes) (Figs. 24 and 26).

Regarding claim 17, Stillits further discloses the spine (100) is substantially fixed in length (Figs. 1, 2, 13, and 24).
Regarding claim 21, Stillits fails to disclose the pliant pipe is free for movement relative to the segments of the spine. Lund teaches the plaint pipe (170) is free for movement relative to the segments (120) of the spine (Figs. 2 - 4). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the pliant pipe as taught by Lund to allow a relatively small range of movement of the pliant pipe outside the ends of the spine.
Regarding claim 22, Stillits further discloses the segments (103,104, 105, 106) are structurally distinct from each other (Figs. 1, 13, and 24).
Regarding claims 23 and 28, Stillits further discloses the link (1,100) is situated between upper and lower sections of the riser (R) (Fig. 1).
Regarding claim 25, Stillits further discloses the link (1, 100) is situated between the surface and the seabed (Fig. 1; page 13, lines 1 - 2).

s 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stillits et al. in view of Lund as applied to claim 11 above, and further in view of Puttmann (US 2001/0018007).
Regarding claim 12, Stillits further discloses the first part is a ring (14a) and the second part (10a) is a pull head (Figs. 3, 4,13, 24, and 26). Stillits in view of Lund fails to disclose the pull head comprising a body and first projections extending longitudinally from the body to support the ring for coupling the ring to a pull head of an adjoining segment. Puttmann teaches the pull head (28) comprising a body and first projections (flange 32; tapered section of support sleeve 30) extending longitudinally from the body to support the ring for coupling the ring to the pull head of an adjoining segment (Fig. 5; paragraph 0033). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the first projections as taught by Puttmann to provide a means for moving the pull head.
Regarding claim 13, Stillits in view of Lund discloses all of the claim limitations except the pull head further comprises second projections extending from the body in a longitudinal direction opposed to the first projections for coupling the pull head to a ring of an adjoining segment. Puttmann teaches the pull head (28) further comprises second projections (extension 33; widest diameter section of support sleeve 30) extending from the body in a longitudinal direction opposed to the first projections for coupling the pull head to a ring of an adjoining segment (Fig. 5; paragraph 0033). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the second projections as taught by Puttmann to provide a means for moving the pull head.
Regarding claim 14, Stillits in view of Lund discloses all of the claim limitations except the second projections are offset angularly from the first projections about a longitudinal axis extending through the body. Puttmann teaches the second projections are offset angularly from the first projections .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stillits et al. in view of Lund as applied to claim 1 above, and further in view of Daniell et al. (WO 2015/193607). Stillits in view of Lund fails to disclose the pliant pipe is selected from: unbonded flexible pipe; bonded flexible pipe; polymer tubing; composite pipe; and coiled tubing. Daniell teaches the pliant pipe (10) is polymer tubing and composite pipe (paragraph 0028). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the polymer tubing and composite pipe as taught by Daniell to provide a conduit through which produced fluids can be transferred from a subsea well to a storage vessel.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 24 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Stillits et al. in view of Lund as applied to claim 23 above, and further in view of Secher et al. (US 6,220,303).
Regarding claim 24, Stillits in view of Lund discloses all of the claim limitations except the upper and lower sections are rigid pipe. Secher teaches and end of a link (stiffener) is adjacent a lower section comprising rigid pipe (rigid tube) (col. 4, lines 53 - 59). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the upper and lower sections as disclosed above with the rigid pipe to increase the range of scenarios in which the link can be used.
.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Stillits et al. in view of Lund as applied to claim 25 above, and further in view of Stewart, Jr. et al. (US 6,030,145). Stillits in view of Lund discloses all of the claim limitations except the link is situated at a sag bend of the riser. Stewart teaches the link (114) is situated at a sag bend of the riser (riser system 100) (Figs. 1 - 3). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the location of the link as taught by Stewart to increase the range of scenarios in which the link can be used.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Stillits et al. in view of Lund as applied to claim 28 above, and further in view of Pollock et al. (US 2005/0196243). Stillits in view of Lund discloses all of the claim limitations except the riser hangs as a catenary from a buoyant support at an upper end of the riser, wherein the buoyant support floats at the surface. Pollock teaches the riser (8) hangs as a catenary from a buoyant support (vessel 15) at an upper end of the riser, wherein the buoyant support floats at the surface (Figs. 3-8; paragraphs 0020 and 0039). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the catenary and buoyant support at taught by Pollock to control the location of the riser and the shape of the riser from a location at the surface of a body of water.
Allowable Subject Matter
Claims 7, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 6, 8 – 17, and 20 - 30 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
5/3/2021